

116 HR 903 IH: Sunset Act of 2019
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 903IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. King of Iowa introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend chapter 8 of title 5, United States Code, to provide for Congressional oversight of agency
			 rulemaking, and for other purposes.
	
 1.Short titleThis Act may be cited as the Sunset Act of 2019. 2.Congressional review of agency rulemakingChapter 8 of title 5, United States Code, is amended to read as follows:
			
				8Congressional Review of Agency Rulemaking
					
						801. Congressional review.
						802. Congressional approval procedure for rules.
						803. Definitions.
						804. Judicial review.
						805. Exemption for monetary policy.
						806. Review of rules currently in effect.
						807. Sunset for rules.
					801.Congressional review
						(a)
							(1)
 (A)Beginning on the date that is 3 months after the date of enactment of this section and every 3 months thereafter, each agency shall submit to each House of the Congress and to the Comptroller General a report including each rule made by that agency during that 3-month period, containing—
 (i)a copy of each such rule; (ii)a concise general statement relating to the rule;
 (iii)a list of any other related regulatory actions intended to implement the same statutory provision or regulatory objective as well as the individual and aggregate economic effects of those actions; and
 (iv)the proposed effective date of the rule. (B)No rule may take effect before the submission of a report under subparagraph (A) that includes that rule.
 (C)On the date of the submission of the report under subparagraph (A), the Federal agency promulgating each rule included in the report shall submit to the Comptroller General and make available to each House of Congress—
 (i)a complete copy of the cost-benefit analysis of the rule, if any; (ii)the agency’s actions pursuant to title 5 of the United States Code, sections 603, 604, 605, 607, and 609;
 (iii)the agency’s actions pursuant to title 2 of the United States Code, sections 1532, 1533, 1534, and 1535; and
 (iv)any other relevant information or requirements under any other Act and any relevant Executive orders.
 (D)Upon receipt of a report submitted under subparagraph (A), each House shall provide copies of the report to the chairman and ranking member of each standing committee with jurisdiction under the rules of the House of Representatives or the Senate to report a bill to amend the provision of law under which each rule included in the report is issued.
								(2)
 (A)The Comptroller General shall provide a report on each rule to the committees of jurisdiction by the end of 15 calendar days after the submission or publication date as provided in section 802(b)(2). The report of the Comptroller General shall include an assessment of the agency’s compliance with procedural steps required by paragraph (1)(C).
 (B)Federal agencies shall cooperate with the Comptroller General by providing information relevant to the Comptroller General’s report under subparagraph (A).
 (3)A rule included in a report submitted under paragraph (1) shall take effect upon enactment of a joint resolution of approval described in section 802 or as provided for in the rule following enactment of a joint resolution of approval described in section 802, whichever is later.
 (4)If a joint resolution of approval relating to a rule is not enacted within the period provided in subsection (b)(2), then a joint resolution of approval relating to the same rule may not be considered under this chapter in the same Congress by either the House of Representatives or the Senate.
							(b)
 (1)A rule shall not take effect unless the Congress enacts a joint resolution of approval described under section 802.
 (2)If a joint resolution described in subsection (a) is not enacted into law by the end of 70 session days or legislative days, as applicable, beginning on the date on which the report referred to in section 801(a)(1)(A) is received by Congress (excluding days either House of Congress is adjourned for more than 3 days during a session of Congress), then each rule described in that resolution shall be deemed not to be approved and such rule shall not take effect.
 (3)Such a rule may not be reissued in substantially the same form, and a new rule that is substantially the same as such a rule may not be issued, unless the reissued or new rule is specifically authorized by a law enacted after the date described in this subsection.
							(c)
 (1)Notwithstanding any other provision of this section (except subject to paragraph (3)), a rule may take effect for one 90-calendar-day period if the President makes a determination under paragraph (2) and submits written notice of such determination to the Congress.
 (2)Paragraph (1) applies to a determination made by the President by Executive order that the rule should take effect because such rule is—
 (A)necessary because of an imminent threat to health or safety or other emergency; (B)necessary for the enforcement of criminal laws;
 (C)necessary for national security; or (D)issued pursuant to any statute implementing an international trade agreement.
 (3)An exercise by the President of the authority under this subsection shall have no effect on the procedures under section 802.
							(d)
 (1)In addition to the opportunity for review otherwise provided under this chapter, in the case of any rule included in a report submitted in accordance with subsection (a)(1)(A) during the period beginning on the date occurring—
 (A)in the case of the Senate, 60 session days, or (B)in the case of the House of Representatives, 60 legislative days,
								before the date the Congress is scheduled to adjourn a session of Congress through the date on
			 which the same or succeeding Congress first convenes its next session,
			 section 802 shall apply to such rule in the succeeding session of
			 Congress.(2)
 (A)In applying section 802 for purposes of such additional review, a rule described under paragraph (1) shall be treated as though—
 (i)such rule were published in the Federal Register on— (I)in the case of the Senate, the 15th session day, or
 (II)in the case of the House of Representatives, the 15th legislative day, after the succeeding session of Congress first convenes; and(ii)a report on such rule were submitted to Congress under subsection (a)(1) on such date.
 (B)Nothing in this paragraph shall be construed to affect the requirement under subsection (a)(1) that a report shall be submitted to Congress before a rule can take effect.
 (3)A rule described under paragraph (1) shall take effect as otherwise provided by law (including other subsections of this section).
							802.Congressional approval procedure for rules
 (a)For purposes of this section, the term joint resolution means only a joint resolution introduced on or after the date on which the report referred to in section 801(a)(1)(A) is received by Congress (excluding days either House of Congress is adjourned for more than 3 days during a session of Congress), the matter after the resolving clause of which is as follows: That Congress approves the rules submitted by the __ relating to __. (The blank spaces being appropriately filled in).
 (1)In the House, the majority leader of the House of Representatives (or his designee) and the minority leader of the House of Representatives (or his designee) shall introduce such joint resolution described in subsection (a) (by request), within 3 legislative days after Congress receives the report referred to in section 801(a)(1)(A).
 (2)In the Senate, the majority leader of the Senate (or his designee) and the minority leader of the Senate (or his designee) shall introduce such joint resolution described in subsection (a) (by request), within 3 session days after Congress receives the report referred to in section 801(a)(1)(A).
							(b)
 (1)A joint resolution described in subsection (a) shall be referred to the committees in each House of Congress with jurisdiction under the rules of the House of Representatives or the Senate to report a bill to amend the provision of law under which the rule is issued.
 (2)For purposes of this section, the term submission date means the date on which the Congress receives the report submitted under section 801(a)(1). (c)In the Senate, if the committee or committees to which a joint resolution described in subsection (a) has been referred have not reported it at the end of 15 session days after its introduction, such committee or committees shall be automatically discharged from further consideration of the resolution and it shall be placed on the calendar. A vote on final passage of the resolution shall be taken on or before the close of the 15th session day after the resolution is reported by the committee or committees to which it was referred, or after such committee or committees have been discharged from further consideration of the resolution.
						(d)
 (1)In the Senate, when the committee or committees to which a joint resolution is referred have reported, or when a committee or committees are discharged (under subsection (c)) from further consideration of a joint resolution described in subsection (a), it is at any time thereafter in order (even though a previous motion to the same effect has been disagreed to) for a motion to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the joint resolution is agreed to, the joint resolution shall remain the unfinished business of the Senate until disposed of.
 (2)In the Senate, debate on the joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 2 hours, which shall be divided equally between those favoring and those opposing the joint resolution. A motion to further limit debate is in order and not debatable. It shall be in order to consider any amendment that provides for specific conditions on which the approval of a particular rule included in the joint resolution is contingent.
 (3)In the Senate, immediately following the conclusion of the debate on a joint resolution described in subsection (a), and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate, the vote on final passage of the joint resolution shall occur.
 (4)Appeals from the decisions of the Chair relating to the application of the rules of the Senate to the procedure relating to a joint resolution described in subsection (a) shall be decided without debate.
							(e)
 (1)In the House of Representatives, if the committee or committees to which a joint resolution described in subsection (a) has been referred have not reported it at the end of 15 legislative days after its introduction, such committee or committees shall be automatically discharged from further consideration of the resolution and it shall be placed on the appropriate calendar. A vote on final passage of the resolution shall be taken on or before the close of the 15th legislative day after the resolution is reported by the committee or committees to which it was referred, or after such committee or committees have been discharged from further consideration of the resolution.
							(2)
 (A)A motion in the House of Representatives to proceed to the consideration of a resolution shall be privileged and not debatable. An amendment to the motion shall not be in order, nor shall it be in order to move to reconsider the vote by which the motion is agreed to or disagreed to.
 (B)Debate in the House of Representatives on a resolution shall be limited to not more than two hours, which shall be divided equally between those favoring and those opposing the resolution. A motion to further limit debate shall not be debatable. Amendments to the resolution shall be in order. No motion to recommit the resolution shall be in order. It shall be in order to consider any amendment that provides for specific conditions on which the approval of a particular rule included in the joint resolution is contingent.
 (C)Motions to postpone, made in the House of Representatives with respect to the consideration of a resolution, and motions to proceed to the consideration of other business, shall be decided without debate.
 (D)All appeals from the decisions of the Chair relating to the application of the Rules of the House of Representatives to the procedure relating to a resolution shall be decided without debate.
 (f)If, before the passage by one House of a joint resolution of that House described in subsection (a), that House receives from the other House a joint resolution described in subsection (a), then the following procedures shall apply with respect to a joint resolution described in subsection (a) of the House receiving the joint resolution—
 (1)the procedure in that House shall be the same as if no joint resolution had been received from the other House; but
 (2)the vote on final passage shall be on the joint resolution of the other House. (g)This section is enacted by Congress—
 (1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution described in subsection (a), and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
 803.DefinitionsFor purposes of this chapter— (1)The term Federal agency means any agency as that term is defined in section 551(1).
 (2)The term rule has the meaning given such term in section 551, except that such term does not include— (A)any rule of particular applicability, including a rule that approves or prescribes for the future rates, wages, prices, services, or allowances therefore, corporate or financial structures, reorganizations, mergers, or acquisitions thereof, or accounting practices or disclosures bearing on any of the foregoing;
 (B)any rule relating to agency management or personnel; or (C)any rule of agency organization, procedure, or practice that does not substantially affect the rights or obligations of non-agency parties.
							804.Judicial review
 (a)No determination, finding, action, or omission under this chapter shall be subject to judicial review.
 (b)Notwithstanding subsection (a), a court may determine whether a Federal agency has completed the necessary requirements under this chapter for a rule to take effect.
 805.Exemption for monetary policyNothing in this chapter shall apply to rules that concern monetary policy proposed or implemented by the Board of Governors of the Federal Reserve System or the Federal Open Market Committee.
					806.Review of rules currently in effect
 (a)Annual reviewBeginning on the date that is 6 months after the date of enactment of this section and annually thereafter for the 9 years following, each agency shall designate not less than 10 percent of eligible rules made by that agency for review, and shall submit a report including each such eligible rule in the same manner as a report under section 801(a)(1). Section 801 and section 802 shall apply to each such rule, subject to subsection (c) of this section. No eligible rule previously designated may be designated again.
 (b)Sunset for eligible rules not extendedBeginning after the date that is 10 years after the date of enactment of this section, if Congress has not enacted a joint resolution of approval for that eligible rule, that eligible rule shall not continue in effect.
 (c)Consolidation; severabilityIn applying sections 801 and 802 to eligible rules under this section, the following shall apply: (1)The words take effect shall be read as continue in effect.
 (2)Except as provided in paragraph (3), a single joint resolution of approval shall apply to all eligible rules in a report designated for a year, and the matter after the resolving clause of that joint resolution is as follows: That Congress approves the rules submitted by the __ for the year __. (The blank spaces being appropriately filled in).
 (3)It shall be in order to consider any amendment that provides for specific conditions on which the approval of a particular eligible rule included in the joint resolution is contingent.
 (4)A member of either House may move that a separate joint resolution be required for a specified rule.
 (d)DefinitionIn this section, the term eligible rule means a rule that is in effect as of the date of enactment of this section. 807.Sunset for rules (a)Expiration of rule (1)In generalExcept as provided in this section, each rule made by an agency shall cease to have effect—
 (A)beginning on the date that is 10 years after the date of enactment of a joint resolution of approval with regard to the rule; or
 (B)if a joint resolution of extension described in subsection (d) has been enacted with regard to the rule, beginning on the date that is 10 years after the date of enactment of the most recently enacted such joint resolution.
 (2)Reissuance of the rule prohibitedThe rule may not be reissued in substantially the same form, and a new rule that is substantially the same as such a rule may not be issued, unless the reissued or new rule is specifically authorized by a law enacted after the date described in this subsection (a).
 (b)Report by agencyNot later than 180 days before the date described in subsection (a), the agency shall submit a report similar to the report described in 801(a)(1)(A) to each House of Congress and to the Comptroller General, except that instead of the proposed effective date, such report shall contain the date described in subsection (a).
 (c)Exemption by PresidentThe President may by Executive order exempt a rule from the application of subsection (a) for a period of not more than 10 years if the President determines, and submits to Congress written notice of such determination, that such rule is—
 (1)necessary because of an imminent threat to health or safety or other emergency; (2)necessary for the enforcement of criminal laws;
 (3)necessary for national security; or (4)issued pursuant to any statute implementing an international trade agreement.
							(d)Joint resolution of extension
 (1)Joint resolution describedFor purposes of this section, the term joint resolution means only a joint resolution introduced on or after the date on which the report referred to subsection (b) is received by Congress (excluding days either House of Congress is adjourned for more than 3 days during a session of Congress), the matter after the resolving clause of which is as follows: That Congress extends the rule submitted by the _ _ relating to _ _. (The blank spaces being appropriately filled in). The following shall apply to such a joint resolution:
 (A)In the House, the majority leader of the House of Representatives (or his designee) and the minority leader of the House of Representatives (or his designee) shall introduce such joint resolution (by request), within 3 legislative days after Congress receives the report submitted under subsection (b).
 (B)In the Senate, the majority leader of the Senate (or his designee) and the minority leader of the Senate (or his designee) shall introduce such joint resolution described in subsection (a) (by request), within 3 session days after Congress receives the report submitted under subsection (b).
 (2)Consideration of joint resolutionSubsections (b) through (g) of section 802 shall apply to a joint resolution described in paragraph (1) of this subsection in the same manner as a joint resolution described in subsection (a) of section 802, except that for purposes of that subsection, the term submission date means the date on which the Congress receives the report submitted under subsection (b)..
		